Citation Nr: 0709697	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Service connection for benign prostatic hypertrophy. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, denied 
claims of entitlement to service connection for benign 
prostatic hypertrophy, due to Agent Orange exposure; and an 
increased rating for service-connected diabetes mellitus, 
evaluated as 20 percent disabling.

In June 2004 written correspondence, the veteran expressed 
satisfaction with the assignment of the 20 percent disability 
rating for his service-connected diabetes mellitus.  He 
further indicated that he was no longer seeking an increased 
disability rating; but rather entitlement to an earlier 
effective date for the grant of service connection.  In a 
June 2005 rating action, the RO adjudicated and granted an 
earlier effective date for the service-connected diabetes 
mellitus.  Therefore, the matter listed on the title page of 
this decision is the only matter remaining for appellate 
review.


FINDINGS OF FACT

1.  Service in the Republic of Vietnam from January 1966 to 
January 1967 has been verified; and exposure to an herbicide 
agent is presumed.  

2.  Benign prostatic hypertrophy is not a VA-recognized 
disease for which service connection may be presumed, on the 
basis of herbicide exposure.

3.  Benign prostatic hypertrophy did not manifest in service 
or for several years thereafter; and has not been shown to be 
etiologically related to service by competent medical 
evidence.


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in or 
aggravated by active duty military service, including 
herbicide exposure; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in April 2003.  
In correspondence dated in October 2003, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified VA and private medical 
treatment records which the RO obtained.  The appellant has 
not identified any additional evidence that could be obtained 
to substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as a malignant tumor becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2006).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii)(2006).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27630 - 27641 (May 20, 2003); see also 67 Fed. Reg. 
42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 
Fed. Reg. 59232 (November 2, 1999).  Benign prostatic 
hypertrophy is not a recognized disease for which VA allows 
presumptive service connection.

The veteran contends that he incurred benign prostatic 
hypertrophy as a result of his service in Vietnam. 

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army from January 1966 to 
January 1967.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he 
is therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.  As 
previously indicated though, benign prostatic hypertrophy is 
not listed as a disease that may be presumptively service-
connected based on presumed herbicide exposure in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(ii)(2006).  

Nonetheless, the veteran contends that benign prostatic 
hypertrophy is a precursor of prostate cancer, and as such, 
he is entitled presumptive service connection for prostate 
cancer based on exposure to an herbicide agent; or in the 
alternative that his claim be allowed to remain open until 
such time as he develops prostate cancer.  In support of this 
contention, the veteran has submitted internet articles which 
discuss proposed changes to prostrate cancer screening.

Notwithstanding the veteran's contentions, the Board notes 
that the veteran is not competent to provide evidence that 
requires medical knowledge because the record does not 
indicate he has any specialized medical training, skills, or 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this regard, the Board notes that the record contains no 
competent medical evidence showing the veteran's benign 
prostatic hypertrophy has progressed to become "prostate 
cancer;" and thus it is not one of the established diseases 
for which VA recognizes as presumptively due to herbicide 
exposure.  Therefore, service connection on a presumptive 
basis, for benign prostatic hypertrophy, based on exposure to 
an herbicide agent is not warranted.

Notwithstanding the foregoing regulations, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, §5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board must analyze whether the veteran 
developed benign prostatic hypertrophy directly as a result 
of herbicide exposure and military service.  

The veteran's service medical records do not demonstrate the 
presence of disability related to benign prostatic 
hypertrophy, prostate cancer, or other genitourinary 
disorder.  The service records also do not reflect any 
evidence of exposure to herbicides during his military 
service, including while in Vietnam.  At his separation 
examination in December 1967, no pertinent abnormality was 
shown on clinical examination.  

The veteran separated from service in March 1968. Post-
service medical records, including the most recent clinical 
record of genitourinary findings, dated in February 2004, 
continue to show no diagnosis of prostate cancer.  In 
addition, the first manifestations of benign prostatic 
hypertrophy was 32 years after service, as revealed by a June 
2000 clinical record, which reflects findings of an enlarged 
prostate, without nodules or irregularities; and a diagnosis 
of benign prostatic hypertrophy.  This manifestation is too 
remote in time from service to relate to service absent 
competent (medical) evidence to the contrary.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service). 

In this case, the record contains no competent medical 
evidence which shows an etiological relationship between the 
currently diagnosed benign prostatic hypertrophy disability 
and military service.  The veteran has provided copies of 
internet articles discussing earlier and revised screening 
procedures for prostrate cancer, however these articles do 
not show that the veteran's benign prostatic hypertrophy is 
due to military service or that he currently has prostate 
cancer.  

Thus, while the veteran may sincerely believe he has benign 
prostatic hypertrophy (or prostate cancer), as a result of 
his military service, he is not a licensed medical 
practitioner.  As such his opinion is not probative 
concerning questions of medical causation.  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for benign 
prostatic hypertrophy have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for benign prostatic hypertrophy is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


